Title: From John Adams to William Smith Shaw, August 1802
From: Adams, John
To: Shaw, William Smith



August 1802

It has been often said, and as often denied, that there are men in this country attached to democracy, simple democracy—to a government in every State, of a single assembly of Representatives, without a Senate and without a Governor; to a government of the nation in a Congress of Delegates in one House, without a Senate and without a President. The charge is supported by the declarations of numbers from Shays’s rebellion and the votes of county conventions, down to the letter to Mazzei, to the efforts in the House of Representatives to set aside the treaty with England, and many other actions and declarations of individuals to this day. Whether the writer of the remarks is capable of comprehending it or not, there is a distinction between an attachment to monarchy, and an opinion that it will, in some nations and at certain periods, prevail; and that no human wisdom or virtue in existence can prevent it. Cato was never suspected of any attachment to monarchy. His death was a full proof of two points. 1. That he detested and dreaded monarchy more than death. 2. That he was fully convinced, that monarchy in the person of Cæsar, could not be prevented in Rome. Men’s opinions are not always conformable to their wishes. Some have understandings as well as affections.
Abstract opinions in favor of monarchy or democracy may exist without injury to the state. Plato and Aristotle declare freely in their writings a veneration for kingly government. Yet, in the most democratical governments of Greece, they were not persecuted. An end will be put to all liberty of thought as well as speech, if Duane, Callender, Lyon, Cooper, Cheetham, Wood, in short, all the dogs of the mob are to be let loose upon every man who dares to speculate upon principles or systems of government. The change of the last administration was in a very small degree affected by any sentiment that there were men in the government whose views were subversive of republicanism; because the very men, who endeavored to propagate such a sentiment, did not believe themselves, and were not credited by others. Many of these men were known to be more inclined to monarchical opinions, than those whom they accused. Many of these men were known to have often declared their opinions, that the Constitution of the United States was defective, because it had not an hereditary President and an hereditary Senate. Others had been known to declare that no form of government was worth any thing, but that of king, lords and commons. Some had even said that we ought to have a monarchy in this country in the person of one of the princes of England. This kind of speeches and opinions has been oftener uttered by those who are called republicans, and are now possessed of power in the States, than by federalists. The change of administration in this country was effected by the federalists themselves; not by any change in favor of republicanism in the people, nor by any opinion that the new President was more of a republican than the former one. But this is a subject that may be developed hereafter.
Are our court gazettes then prepared to say that “liberty has vanished from France”; that the first consul is an usurper; that “the French nation have submitted every political right to the mercy of the sword”; that “the republic is subverted and monarchy has returned”? This language is as remote from any tendency to preserve the friendship between this country and France, as it is from the truth. The government of France is at least as republican now, as it ever has been since the death of the king, or since the subversion of the monarchy, or indeed since the meeting of the Assembly of Notables in 1786. It answers the ends of government in preserving personal liberty, private property, and the peace, order, tranquillity and happiness of society, better than any republican constitution that nation ever has enjoyed, and as well as any it will probably ever have. This mighty transformation has been effected without violence or contention, by the voice of the people, by the general sense, and the public opinion. The people of France are weary of blood, disgusted with murder, and indignant at rapine. They have seen and felt, and are at length convinced with an unanimity that is very remarkable, that democracy, without control, would depopulate and desolate France. They have stopped in their career of enthusiasm and delirium, and are restored in some measure to their right minds.
What connection there is between the returning reason of the French people and the publication of these letters, it is not easy to imagine. These letters are calculated, in every sentence and every word of them, to preserve the Constitution of the United States from deviating into monarchy on one hand, and democracy on the other. If the balance of our government was destroyed and the weight all placed in the democratical scale, nothing is more certain than that all the confusions and horrors of France, for fifteen or sixteen years past, must be our lot, and nothing could relieve us from them but a civil war, or a victorious army; unless the people should suddenly recover their reason and restore the equilibrium of the government. These letters were written twelve years ago, from an apprehension that the contagion of a French delirium might seize the passions of the American people, and excite them to destroy their present constitution, annihilate the President’s office, the Senate of the United States, the Governors and Senates of the individual States, and the independent judiciaries in all of them.
The publication of these letters is another affair. They had been long forgotten, and would probably have never been again read or seen by the writer, had he not been informed, that last winter certain persons in Boston were handing them about, showing sentences or half sentences, and misrepresenting them, not only in democratical clubs, but to lawyers and judges during their terms. This information alone occasioned some old letter books to be searched, and these copies to be published. They contain no sentiments which the writer ever concealed. He held them in 1776, when his letter to Mr. Wythe was published. He held them openly and publicly in 1779, when in the Convention which formed the Constitution of the State of Massachusetts. They run through the three volumes of his Defence of the Constitution of the United States, and have been frankly professed and avowed, in public and private, on all occasions for six and twenty years. A greater falsehood cannot be committed to writing, than is contained in these words: “Hitherto they have courted the obscurity of a rigid concealment.”
